DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budhabhatti et al. (U.S. Publication No. 2015/0190151).
	Budhabhatti et al. discloses an acetabular guide assembly (100) comprising: a generic guide member (102) that includes a guide body and a passageway extending through the guide body along a central axis (Figure 1A); at least one additively manufactured mounting pad (106, Paragraph 110 states that an embodiment can be formed from rapid prototyping [an additive manufacture method] and paragraph 129 states that the features of the embodiments can be implanted in any combination)  defining a top surface (126) and a bottom surface (128) opposite the top surface (Figure 2B), wherein the bottom surface has a patient-specific positive contour that matches a negative contour surface of a coxal bone proximate to an acetabulum (paragraph 64, Figures 2B); a plurality of arms (104) that are configured to extend from the guide body 
Regarding claim 2, the at least one mounting pad comprises a plurality of mounting pads whose bottom surface, respectively, is contoured so to fit onto a unique portion of the coxal bone (paragraph 7). 
Regarding claim 3, the coupling members have a predetermined spatial relationship with each other such that the central axis of the guide member supported by the mounting pads has the predetermined relationship with respect to the planes of anteversion and inclination (paragraph 7). 
Regarding claim 4, the upper surfaces of the mounting pads are substantially coplanar with each other when coupled to the arms, respectively, that in turn are coupled to the guide member (figure 2B, 2C). 
Regarding claim 8, Budhabhatti et al. discloses the acetabular guide assembly further comprises a tool shaft (132) that is sized to be received in the passageway, and configured to rotate and translate in the passageway. 

Regarding claim 10 the tool shaft further comprises a stop member (138) that is configured to abut the guide member so as to limit translation of the tool shaft in the passageway. 
Budhabhatti et al. discloses method for preparing an acetabulum for an implantation of an acetabular prosthesis, the method comprising: fitting a bottom surface of at least one additively manufactured mounting pad (described above) onto a preplanned portion of a coxal bone proximate to the acetabulum (paragraph 7, Figures 2B, 2C) such that a guide member (108) is supported relative to the at least one mounting pad at a predetermined location and orientation with respective to planes of anteversion and inclination (paragraph 7); and inserting a tool shaft (132) through the passageway, and rotating the tool shaft about the central axis so as to ream the acetabulum with a reamer attached to the tool shaft (paragraph 62). 
Regarding claim 16, further comprising the step of guiding the tool shaft to rotate about the central axis during the rotating step (paragraph 62). 
Regarding claim 17, further comprising the steps of: removing the reamer from the tool shaft; and attaching an impactor (133) to the tool shaft, wherein the impactor is translatable along the central axis so as to drive the acetabular prostheses into the acetabulum (paragraph 75). 
Regarding claim 18, the fitting step comprises fitting multiple contours onto respective unique predetermined locations of the coxal bone (paragraph 7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budhabhatti et al. (U.S. Publication No. 2015/0190151).
Regarding claim 11, the device is substantially disclosed above. It is not specifically disclosed that a second guide assembly of substantially the same construction with the exception of different patient specific mounting pads. It would have been obvious for one skilled in the art at the time the invention was made to provide a second guide member with different patient specific mounting pads as such is required for personally fitting each patient for the disclosed hip procedure. 

Allowable Subject Matter
Claims 5-7, 12-14, and 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a patient specific guide device having a generic guide member with a plurality of arms and a plurality of patient . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775